DC Civil Construction,




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 22, 2015

                                      No. 04-15-00362-CV

                                        Javan P. SMITH,
                                            Appellant

                                                 v.

                             DC CIVIL CONSTRUCTION, LLC,
                                        Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2015-CV-1978
                          Honorable Martha Tanner, Judge Presiding


                                         ORDER
        The clerk’s record has been filed in this appeal without payment of costs by appellant.
The reporter’s record was originally due on September 21, 2015. On September 30, 2015, Ms.
Kay Counseller, the reporter responsible for preparing, certifying, and filing the reporter’s record
in this appeal, filed a Notification of Late Record stating the reporter’s record has not been filed
because appellant has failed to pay or make arrangements to pay the reporter’s fee for preparing
the record and appellant is not entitled to appeal without paying the fee. On October 14, 2015,
we ordered appellant to designate the reporter’s record and provide proof that either (1) the
reporter’s fee has been paid or arrangements have been made to pay the reporter’s fee; or (2)
appellant is entitled to appeal without paying the reporter’s fee.

        Appellant filed an affidavit of indigence; therefore, we ORDER the clerk of this court to
send copies of appellant’s affidavit and this order to Ms. Counseller and all parties. See TEX. R.
APP. P. 20.1(d)(2).

        We ORDER the deadline for filing a contest to appellant’s affidavit of indigence is no
later than November 2, 2015. Any contest must be filed in this court. See TEX. R. APP. P.
20.1(e)(1).

         Appellant is reminded that if he desires a reporter’s record, and has not already done so,
he must (1) request in writing that a reporter’s record be prepared and (2) designate in writing the
exhibits and those portions of the record to be included in the reporter’s record. Appellant must
file a copy of the request with both the trial court clerk and this court.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court